Citation Nr: 0706139	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  06-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
nonservice connected pension benefits, in the calculated 
amount of $59,968.50.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Philadelphia, Pennsylvania.  In its decision, the 
Committee determined that the veteran was not entitled to 
waiver of recovery of an overpayment of VA pension benefits 
because recovery of the debt would be against the standard of 
equity and good conscience.

The veteran testified before the undersigned at a January 
2007 hearing at the RO.  A transcript has been associated 
with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In June 2003, the RO found that an overpayment of VA 
nonservice connected pension benefits was made to the veteran 
during his incarceration on a felony conviction.  During the 
course of the current claim, the veteran has alleged on 
numerous occasions that he should not be required to repay 
his debt to VA on the grounds that at least a portion of his 
pension benefits were used to support his many children.  In 
particular, a May 2003 contact report indicates that a VA 
employee spoke with the veteran and recorded on the report 
that a Status of Dependents Form should be sent to the 
veteran to ascertain whether he had children.  There is no 
indication in the record that this form was actually sent.  
In conjunction with his January 2007 testimony before the 
undersigned, the veteran submitted prison bank transaction 
records documenting deposits and withdrawals.  Several of 
these withdrawals were made in favor of persons that the 
veteran alleges are mothers of some of his children.  

As the veteran has identified some of the mothers and 
provided some proof that disbursements were made in their 
favor, the veteran should be provided a Status of Dependents 
Form to identify his children and who their guardian was 
during the veteran's period of felony incarceration.  The 
veteran should be notified that birth certificates or 
equivalent documents showing that he is the father of the 
child are required.  Statements from the mothers and/or legal 
guardians should be obtained to show that they indeed had 
custody of the veteran's children and that disbursements from 
the veteran were received during the relevant period.  The 
veteran should, therefore, either arrange that such 
statements be sent by the mothers and/or legal guardians 
directly to the RO or, alternatively, provide the contact 
information for the mothers and/or legal guardians of his 
children during the period of his incarceration so that a 
direct request may be made by the RO.

The Board further notes that the veteran filed a December 
2003 Financial Status Report.  Given the age of the Report, 
the RO should send him a Financial Status Report (VA Form 20-
5655) and provide him with a reasonable period of time in 
which to complete this form and return it to the RO in 
support of his waiver request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
Status of Dependents Form.  The RO should 
also notify the veteran of the 
documentation necessary to establish the 
veteran's parentage of those children.

2.  The RO should request that the veteran 
either contact the mothers and/or legal 
guardians of his children (for the period 
he was incarcerated) and arrange 
statements confirming their custody of his 
children during the veteran's 
incarceration or provide the contact 
information so that the RO may directly 
request such statements.

3.  The RO should also send the veteran a 
financial status report (VA Form 20- 5655) 
and request the appellant to return a 
current report in support of his waiver 
request.

4.  Then, the RO should readjudicate the 
claim on the merits.  If the waiver is not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


